     Case 2:20-cv-00479-JFW-JPR Document 84 Filed 08/16/21 Page 1 of 2 Page ID #:9396




1
2
                                                              D E N IE D
                                                 BY O RDER OF THE COURT
3                                                    N O SH O W IN G O F G O O D CA US E
4                                                                    8/16/2021
5
6
7                                UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
       CLAYTON SALTER, individually, and              Case No.: 2:20-cv-00479-JFW-JPR
10     on behalf of all others similarly situated,
11                  Plaintiff,
12           vs.                                      [PROPOSED] ORDER REGARDING
                                                      THE PARTIES’ AMENDED JOINT
13     QUALITY CARRIERS, INC., an                     STIPULATION TO VACATE
       Illinois Corporation; QUALITY                  DEADLINES AND STAY
14     DISTRIBUTION, INC., a Florida                  PROCEEDINGS
       Corporation; and DOES 1 through
15     100, inclusive,
16                  Defendants.
17           This matter is before the Court on the Parties’ Joint Stipulation to Continue
18     Deadlines. For good cause shown, the Court orders the following:
19           1.     The deadlines set by the Court’s October 1, 2020 Amended Scheduling
20     and Case Management Order (ECF No. 39) are vacated, and this case is stayed,
21     pending the resolution of Plaintiff’s interlocutory appeal of this Court’s order denying
22     Plaintiff’s Motion for Class Certification (ECF No. 76). The deadlines that are vacated
23     are the following:
24                   a.     Affirmative expert disclosures: July 26, 2021
25                   b.     Discovery cut-off date: September 20, 2021
26                   c.     Last day for hearing motions: October 4, 2021
27                   d.     Deadlines to submit (i) a pre-trial conference order, (ii) motions in
28                          limine; (iii) memorandum of contentions of fact and law; pre-trial
     Case 2:20-cv-00479-JFW-JPR Document 84 Filed 08/16/21 Page 2 of 2 Page ID #:9397




1                                  exhibit stipulation; summary of witness testimony and time
2                                  estimates; status report re: settlement; agreed upon set of jury
3                                  instructions and verdict forms; and a joint statement re: disputed
4                                  instructions, verdicts, etc.: November 22, 2021;
5                             e.   Deadline to file proposed voir dire questions and agreed-to
6                                  statement of the case: November 30, 2021;
7                             f.   Pre-trial conference: December 3, 2021;
8                             g.   Hearings on motions in limine and disputed jury instructions:
9                                  December 10, 2021; and
10                            h.   Trial date: December 14, 2021.
11              2.       Within 14 days of the resolution of Plaintiff’s interlocutory appeal, the
12     Parties shall submit a joint report containing a proposed amended schedule setting
13     forth revised dates for the deadlines above.
14              IT SO ORDERED.
15                                                                       DENIED
16     DATED:
17                                                                  Hon. John F. Walter
                                                                    United States District Judge
18
19     4838-5040-9457, v. 4


20
21
22
23
24
25
26
27
28
